UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 99-4709

EDMUND C. JACKSON,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
Robert E. Payne, District Judge.
(CR-98-349)

Submitted: August 18, 2000

Decided: August 29, 2000

Before LUTTIG and WILLIAMS, Circuit Judges,
and HAMILTON, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

J. Paul Gregorio, Goochland, Virginia, for Appellant. Michael Cornell
Wallace, OFFICE OF THE UNITED STATES ATTORNEY, Rich-
mond, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Edmund C. Jackson appeals the district court's order revoking his
supervised release and sentencing him to thirty-six months' imprison-
ment. Jackson's attorney has filed a brief pursuant to Anders v. Cali-
fornia, 386 U.S. 738 (1967), representing that, in his view, there are
no meritorious issues for appeal, but raising two issues: (1) whether
Jackson's guilty plea was knowing and voluntary; and (2) whether the
district court abused its discretion by departing from the sentencing
guidelines. Jackson has been notified of his right to file a pro se sup-
plemental brief but has not done so. The Government elected not to
file a responding brief. Finding that the issues raised by counsel are
without merit and discerning no other error in the record below, we
affirm.

Jackson admitted to several violations of supervised release,
including possession of a controlled substance based upon his guilty
plea in state court to distribution of cocaine in a school zone. There
is nothing in the record to support the finding that Jackson's guilty
plea was not knowing and voluntary. We review the district court's
decision to revoke a defendant's supervised release for an abuse of
discretion. See United States v. Copley, 978 F.2d 829, 831 (4th Cir.
1992). The district court need only find a violation of a condition of
supervised release by a preponderance of the evidence. See 18
U.S.C.A. § 3583(e)(3) (West 1985 & Supp. 2000). Revocation of
supervised release is mandatory if the defendant unlawfully possessed
a controlled substance. See 18 U.S.C.A.§ 3583(g). Accordingly,
because Jackson pled guilty to distribution of cocaine in a school
zone, we find that the district court did not abuse its discretion by
revoking Jackson's supervised release.

The district court did not sentence Jackson within the range of
twelve to eighteen months' imprisonment suggested by U.S. Sentenc-
ing Guidelines Manual § 7B1.4 (1998). Rather, the court sentenced
Jackson to the statutory maximum thirty-six month term of imprison-
ment. See 18 U.S.C.A. § 3583(e)(3). We find that the district court
properly sentenced Jackson to the statutory maximum sentence. The
sentencing guidelines contained in Chapter 7 are non-binding. See

                    2
United States v. Davis, 53 F.3d 638, 642 (4th Cir. 1995). "[D]istrict
courts are required merely to `consider' the Chapter 7 policy state-
ments," which are "and have always been nonbinding, advisory
guides to district courts in supervised release revocation proceedings."
Id. at 639 n.1, 642.

Pursuant to Anders, we have reviewed the record for reversible
error and found none. We therefore affirm the district court's order
revoking supervised release and imposing sentence. This court
requires that counsel inform his client, in writing, of his right to peti-
tion the Supreme Court of the United States for further review. If the
client requests that a petition be filed, then counsel may move this
court for leave to withdraw from representation. Counsel's motion
must state that a copy thereof was served on the client. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                     3